Judgment, Supreme Court, Bronx County (Darcel D. Clark, J., at plea; Seth L. Marvin, J., at sentence), rendered April 28, 2006, convicting defendant, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses review of his claim that, even after he undisputedly violated his plea agreement by misconduct at, or absconding from, two drug programs, the court should have exercised its discretion to give him a chance to enter a third program or directed a more thorough evaluation of his eligibility for such a program (see People v Wilson, 11 AD3d 206 [2004], lv denied 3 NY3d 743 [2004]). In any event, the court properly exercised its *498discretion when it imposed sentence pursuant to the plea agreement, without ordering a full mental health evaluation in order to determine whether defendant merited placement in a drug program more suited to his alleged psychiatric condition, since there is nothing in the record to support defendant’s assertion that he had any psychiatric background warranting such an evaluation. Concur—Lippman, EJ., Saxe, Nardelli, Williams and Moskowitz, JJ.